      Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 1 of 9




                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF CONNECTICUT

TRE MCPHERSON, ET AL.,                               :         CIVIL NO. 3:20-CV-534 (JBA)
                                                     :
          V.                                         :
                                                     :
NED LAMONT, ET AL.                                   :         JULY 17, 2020

            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION
    FOR AN ORDER FINDING COMPLIANCE WITH THE ORDER GIVING NOTICE
    TO THE CLASS AND FOR A FINDING OF ADEQUACY OF THE NOTICE GIVEN

        On June 6, 2020, following mediation supervised by the Hon. William I. Garfinkel, the parties

agreed on a settlement. See Transcript June 6, 2020, copy attached, Exhibit 1. On June 12, 2020, this

Court (Arterton, J.) approved the motion to certify the class as “all persons who were incarcerated

in a DOC facility from March 1, 2020, or are incarcerated, or in the future will be so incarcerated,

until the termination date of this Agreement, December 31, 2020.” ECF Doc. #108.

        On June 17, 2020, the parties filed a Joint Motion for Order Directing the Giving of Notice

to the Class (ECF Doc. #111). Attached to the parties’ motion was the proposed Notice to the Class,

and the parties jointly requested that this Court review and approve the Notice. See ECF Doc. #111-

2. On June 19, 2020, this Court approved of the adequacy of the Notice, and granted the Order

Directing Notice to the Class. See ECF Doc. # 115. The Court also attached to its order the Approved

Exhibit A, the Notice to the Class, signed by the Court and dated June 19, 2020. ECF Doc. #115-1.

This is the Notice that appears on the Department of Correction (DOC) website. 1 For the reasons



1
 https://portal.ct.gov/-/media/DOC/Pdf/Coronavirus-3-20/Notice-to-the-Class-re-Settlement-of-Covid19-
related-lawsuit-062320.pdf (last visited July16, 2020); see also Declaration of District Administrator (DA)Nick
Rodriguez, Exhibit 2, and Exh A, attached thereto. As attested to by DA Rodriguez, and as the Court can take
judicial notice of the DOC website, the Notice to the Class was translated into Spanish and also posted in
Spanish on the website. See https://portal.ct.gov/-/media/DOC/Pdf/Coronavirus-3-20/Notice-to-the-Class-re-
Settlement-of-Covid19-related-lawsuit-Spanish-062520.pdf; Rodriguez Decl., ¶ 9, Exh. B, attached thereto.
                                                         1
     Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 2 of 9




discussed below, the Court should make findings of facts that the giving of the Notice to the class

was adequate.

       The parties jointly seek approval of the Modified Settlement Agreement and General Release,

dated June 26, 2020, and Defendants respectfully seek an Order finding that there was material

compliance with the Order Directing the Giving of Notice, and that the Notice given to the class

fairly and adequately apprised them of the terms of the parties’ Settlement Agreement and the

General Release. Counsel for the Class does not oppose this request.

    I. THE COURT SHOULD FIND THAT THE CLASS RECEIVED ADEQUATE
       NOTICE

A. The Method of Giving Notice Fairly Apprised The Class Of The Terms Of The Settlement
and Their Options To Either Object or Comment In Support of the Settlement
       As was previously briefed and discussed in the parties’ joint motion seeking approval of the

Notice, this is a mandatory, non-opt-out class action for injunctive relief only under Rule 23(b)(2) Fed.

R. Civ. P. As the Supreme Court emphasized, claims for individualized relief (like the claims of the

objectors, especially objectors represented by prior class counsel, Attorney Taubes), 2 do not satisfy


2
 Defendants’ counsel have an obligation under Rule 8.3 of the Rules of Professional Conduct to alert
the Court to the potential of a violation of Rule 1.9 of the Rules of Professional Conduct by Attorney
Taubes. Rule 1.9 prohibits an attorney who formerly represented a client, (in this case an entire class
of over 9,700 inmates), from representing another person, i.e. the 50 objectors represented by Attorney
Taubes, if the interests of the new clients are materially adverse to the interests of the former clients,
unless the former clients give informed written consent. At the time the Settlement was signed, June
6, 2020, Attorney Taubes represented the class, and on May 11, 2020, had filed an appearance for “all
plaintiffs.” Doc. #45. Class counsel went on the record before Magistrate Judge Garfinkel, stating that
the Agreement was fair, adequate, and reasonable. (It is not clear if Attorney Taubes was on that phone
call, and the June 6 transcript does not reflect him being present.). On June 12, 2020, this Court granted
the motion for class certification. Doc. #108. Attorney Taubes did not file his motion to withdraw as
class counsel until June 17, 2020. Doc. #110. Admittedly, his motion to withdraw acknowledged a
conflict, but that acknowledgement does not cure the Rule 1.9 problem presented here. The Court
granted counsel’s motion to withdraw on June 19, 2020. Doc. # 114. It seems inconceivable that
present counsel for the objectors could have obtained informed consent in writing from over 9,700
class members who were his former clients, in order to represent the present group of 50 objectors.
The Official Commentary to Rule 1.9 provides in part that “[u]nder this Rule, for example, a lawyer
could not properly seek to rescind on behalf of a new client a contract drafted on behalf of the former
client.” This example is closely analogous to what the objectors seek to do here.
                                                      2
      Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 3 of 9




Rule 23(b)(2). “The key to the (b)(2) class is ‘the indivisible nature of the injunctive or declaratory

remedy warranted—the notion that the conduct is such that it can be enjoined or declared unlawful

only as to all of the class members or as to none of them.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 360 (2011)(“Dukes”). The Supreme Court in Dukes, 564 U.S. at 363 stated, “(b)(2) does not

require that class members be given notice and opt out rights, presumably because it is thought (rightly

or wrongly) that notice has no purpose when the class is mandatory, and that depriving people of their

right to sue in this manner complies with the Due Process Clause.” Thus, neither the plain text of Rule

23(b)(2) nor the holding of the United States Supreme Court requires that notice be given in this case.

See Messier v. Southbury Training Sch., 183 F.R.D. 350, 355 (D. Conn. 1998)(discussing in detail

three policies which support this Court's refusal to allow movants to opt out of this (b)(2) action solely

for injunctive relief.)

        Nevertheless, a Notice, drafted jointly by the parties, with significant input from plaintiffs’

counsel, was submitted to this Court and this Court previously concluded that the Notice fairly

apprised the class of the terms of the Settlement Agreement, and it approved the Notice. ECF Doc.

#115, #115-1.     In approving the Notice, this Court necessarily found that the Notice met the

requirement that “the notice must ‘fairly apprise the prospective members of the class of the terms of

the proposed settlement and of the options that are open to them in connection with [the]

proceedings….and it must be neutral.’” Weinberger v. Kendrick, 698 F.2d 61, 70 (2d Cir. 1982)(other

citations omitted). “Numerous decisions, no doubt recognizing that notices to class members can

practicably contain only a limited amount of information, have approved ‘very general description[s]

of the proposed settlement,’(citations omitted).” Id.

        Critically, the Notice did not advise the class members that they have a right to opt out, as that

would not have been a reasonable interpretation of the law pertaining to (b)(2) classes, and it would

not have been a “neutral” notice. The parties did not agree to any opt-out provision in the Agreement.
                                                    3
     Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 4 of 9




Instead, the plain language of the Approved Notice, ECF Doc. #115-1 states in relevant part, that:

“This Notice is also to give you an opportunity to comment on and/or object to the Settlement, and

how, when and where to mail your written comments and/or objections to it.” The purpose of the

Notice was not to inform class members that they could “opt-out.” On the second page of the

Approved Notice, the class members were informed as follows:

       III.    PURPOSES OF THIS NOTICE
               The Settlement Agreement is under review by the Court, and it will not take
       effect until and unless it is approved by the Court. If you wish to submit any objections
       to or comments in support of the Settlement Agreement, you should submit an
       explanation in writing why you do or do not believe that the Settlement Agreement is
       fair, reasonable, and adequate.
               This Notice is not intended to be, and should not be construed as, an expression
       or any opinion by the Court with respect to the truth of the allegations in the litigation
       or the merits of the claims or defenses asserted. This Notice is sent to advise you of this
       action and proposed settlement and of your rights with respect to this action.

(Emphasis added). “Notice must be ‘reasonably calculated, under all the circumstances, to apprise

interested parties of the pendency of the action and afford them an opportunity to present their

objections,’ Mullane v. Central Hanover Trust Co., 339 U.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed.

865 (1950), and must express no opinion on the merits of the settlement, In re Traffic Executive

Association-Eastern Railroads, 627 F.2d 631, 634 (2d Cir.1980). Subject to these requirements,

however, the district court has virtually complete discretion as to the manner of

giving notice to class members. See Fed.R.Civ.P. 23(e); 7A C. Wright & A. Miller § 1797 at 237.”

Handschu v. Special Servs. Div., 787 F.2d 828, 832–33 (2d Cir. 1986)(emphasis added). “Because of

the common interests of all its members, a Rule 23(b)(2) class seeking declaratory and injunctive

relief is cohesive by nature and notice to a representative class membership may be considered

sufficient.” Id. at 833. (other citations omitted)

       Here, the parties jointly proposed and the Court approved and so ordered the following: (1)

Defendants shall arrange and pay for a sufficient number of copies of the Notice so that each person

                                                     4
     Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 5 of 9




who is incarcerated in a DOC facility shall receive an individual copy of the Notice to the Class. The

defendants also made copies for the postings and subsequent 14 day distribution of notices. The

Defendants have complied with such distribution to all inmates and postings. See Declarations from

fourteen DOC facility wardens, attached to the accompanying Motion for Order Finding Compliance

with Giving Notice and for a Finding of the Adequacy of the Notice Given (Exhibits 3-16). In

addition, the Court (ECF Doc. #115) ordered:

       2.   No later than June 29, 2020, the Defendants shall distribute to each person who is
            incarcerated on the date established by the Defendants for the distribution of the
            Notice to all class members who are incarcerated on that date. 3
       3.   For a period of fourteen consecutive days thereafter, the Defendants shall give a
            copy of the Notice to the Class to each person who is newly admitted to a DOC
            facility during that fourteen-day period of time.
       4. In addition, a copy of the Notice to Class shall be posted in each housing unit,
            dormitory or other living areas where the Notice may be seen, in the discretion of
            the Warden of each DOC facility.
       5. The DOC shall also post a copy of the Notice on the DOC’s website.
       6. The Defendants shall file with the Court, subsequent to the period of giving notice,
            and prior to the Fairness Hearing, a report setting forth how this Order Directing
            the Giving of Notice has been accomplished. 4


“According to Professor Moore, ‘[t]he manner of giving notice is committed to the sound discretion

of the court,” 3B Moore's Federal Practice ¶ 23.80[3], at 23–513 (1982), as is suggested by Rule 23's

statement that notice of settlement shall be “in such manner as the court directs’. The notice, however,

must be ‘reasonably calculated, under all the circumstances, to apprise interested parties of the


3
  York CI posted the Notice in all housing units prior to June 29, 2020, but due to an inadvertent
misunderstanding, Notice was not distributed to all inmates until June 30, 2020. Thereafter, all newly
admitted female offenders were given notice for fourteen days until July 14, 2020. See Declaration of
Warden Sexton. Exhibit 15, ¶¶ 5, 6.
4
  A separate report will be filed in compliance with this paragraph of the order.
                                                   5
     Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 6 of 9




pendency of the action and afford them an opportunity to present their objections”, Mullane v. Central

Hanover Bank & Trust Co., supra, 339 U.S. at 314, 70 S.Ct. at 657, and it must ‘afford a reasonable

time for those interested to make their appearance,’ id” Weinberger v. Kendrick, 698 F.2d 61, 71 (2d

Cir. 1982).

       The parties previously jointly submitted a brief to this Court stating that that this method of

giving notice is fair, adequate and reasonable and satisfy any requirements of due process which apply

under these circumstances. First, here the Defendants paid the costs of giving notice, and in fact gave

out over 10,000 individual Notices which is contrary to the general rule that plaintiffs must pay for

the cost of   notice   as   part   of   the   ordinary   burden    of   financing    their   own    suit.

Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 179 (1974). As a practical matter it was simply more

efficient and expeditious for the Defendants to have arranged for, paid and distributed the appropriate

number of copies to each facility so that each person incarcerated in a DOC facility got an individual

copy of the Notice. This procedure had been successfully utilized by the DOC on a number of

occasions. See e.g. West v. Manson, No. 2:83-CV-366(RNC), 2017 WL 3913939, at *4 (D. Conn.

Sept. 7, 2017). In West v. Manson, the Court found that posting in the housing units for fifteen days

provided adequate notice. Id. Both postings and individual notices were successfully utilized again

in this case, and the defendants respectfully request that the Court make a finding in this case that the

giving of the Notice, as was done here, provided adequate notice to the class.

       This is a Rule 23(b)(2) class and therefore, “the best notice practicable under the

circumstances” is not required, but rather, in the Rule 23(b)(2) context “absent class members need

not receive notice or an opportunity to opt out. See Wal–Mart, 131 S.Ct. at 2559.”

Amara v. CIGNA Corp., 775 F.3d 510, 520 (2d Cir. 2014)(citing Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 363 (2011)(“(b)(2) does not require that class members be given notice and opt out rights,

presumably because it is thought (rightly or wrongly) that notice has no purpose when the class is
                                                   6
     Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 7 of 9




mandatory, and that depriving people of their right to sue in this manner complies with the Due Process

Clause.”). Here, even though it has previously been found that posting alone is adequate notice, e.g.

in West v. Manson, supra, Defendants distributed individual notices to each person who was

incarcerated in a DOC facility on a date certain, and also provided a fourteen day period of distribution

of individual notices going forward after that. See Exhibits 3-16. Over 10,000 individual notices were

distributed.

       In West v. Manson, supra, this Court found that a 15-day period for giving notice was an

adequate period of time to provide notice and obtain comments and/or objections. In this case, the

Notice given was far more expansive. In addition to individual notices to each class member, in this

case, Defendants posted the Approved Notice in housing units and also on the DOC website. See

Exhibit 2, Rodriguez Decl. Indeed, in providing a Spanish translation of the Notice, voluntarily, the

Defendants exceeded the Notice requirements ordered by the Court. Id. Every housing unit had copies

of the entire Settlement Agreement, both extra copies and copies placed in binders, so that inmates

who wanted to, could, upon request, read the entire agreement. Copies of the entire Agreement were

also available on request to the FOI liaison. A total of over 300 copies of the entire agreement were

reproduced and made available to the members of the class.

                                               CONCLUSION

       For the reasons set forth above, and as established by the accompanying Declarations, the

Court should grant the motion, and make findings of facts that the Notice to the class was adequate,

and that class members were adequately apprised of the terms of the Settlement Agreement. As noted

above, counsel for the class does not oppose this request.




                                                   7
Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 8 of 9




                                      DEFENDANTS
                                      NED LAMONT, et al,

                                      WILLIAM TONG
                                      ATTORNEY GENERAL


                                      BY:
                                       ________________
                                      James M. Belforti
                                      Assistant Attorney General
                                      110 Sherman Street
                                      Hartford, CT 06105
                                      Tel: (860) 808-5450
                                      Fax: (860) 808-5591
                                      Federal Bar No. ct30449
                                      E-Mail: james.belforti@ct.gov

                                      BY:___/s/ Terrence M. O’Neill______
                                      Terrence M. O’Neill
                                      Assistant Attorney General
                                      110 Sherman Street
                                      Hartford, CT 06105
                                      Federal Bar #ct10835
                                      E-Mail: Terrence.oneill@ct.gov
                                      Tel: (860) 808-5450
                                      Fax: (860) 808-5591

                                      BY:_/s/ Steven R. Strom____________
                                      Steven R. Strom
                                      Assistant Attorney General
                                      110 Sherman Street
                                      Hartford, CT 06105
                                      Tel.: (860) 808-5450
                                      Fax: (860) 808-5591
                                      Federal Bar #ct01211
                                      E-Mail: steven.strom@ct.gov

                                      BY:___/s/ James W. Donohue_________
                                      James W. Donohue
                                      Assistant Attorney General
                                      110 Sherman Street
                                      Hartford, CT 06105
                                      Federal Bar #ct28566
                                      E-Mail: james.donohue@ct.gov
                                      Tel: (860) 808-5450
                                      Fax: (860) 808-5591
                                  8
   Case 3:20-cv-00534-JBA Document 167 Filed 07/17/20 Page 9 of 9




                                      CERTIFICATION

        I hereby certify that on July 17, 2020, a copy of the foregoing was filed electronically.

Notice of this filing will be sent by e- mail to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.



                                                       _/s/ Steven R. Strom____________
                                                       Steven R. Strom
                                                       Assistant Attorney General




                                                              /




                                                   9
